HERRICK, J.
The transaction giving rise to this litigation arose in. Kings county. " One of the plaintiffs, both the defendants, and many-*217of the witnesses, reside in Kings county; one of the plaintiffs and one-witness reside in Ulster county, where the venue now is. It is doubtful, whether the plaintiff, who resides in Ulster county, is a necessary or material witness. Under such circumstances, the place of trial, should be in Kings county. No opinion is necessary. The order of the special term should be reversed, the place of trial changed to Kings-county, with $10 costs of motion and $10 costs of this appeal, with, printing and other disbursements.